       Case 1:17-cv-01657-SAG Document 124-1 Filed 06/03/21 Page 1 of 1


                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND
                              NORTHERN DIVISION

CHAE BROTHERS LIMITED                    *
LIABILITY COMPANY, et al.,
                                         *
      Plaintiffs,
                                         * Civil Action No. 1:17-cv-01657-SAG
      v.
                                         *
MAYOR & CITY COUNCIL OF
BALTIMORE, et al.,                       *

      Defendants.                        *
*     *     *       *      *      *      *       *      *      *        *    *       *

                                 [PROPOSED] ORDER

      This Court, having considered the Joint Motion to Modify Scheduling Order, hereby

ORDERS THAT the Joint Motion is hereby GRANTED.

      IT IS FURTHER ORDERED that the deadlines set forth in this Court’s Order entered

on February 8, 2021 [ECF No. 121], are hereby MODIFIED as follows:

                    Oppositions to Dispositive Motions: June 28, 2021

                    Reply Motions: August 23, 2021

                                                 IT IS SO ORDERED:

Dated: _________________                         ____________________________________

                                                 Honorable Judge Stephanie A. Gallagher
                                                 United States District Court
                                                 District of Maryland
